DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	This office action is in response to the amendments filed on 4/1/2022. Claim 14 is amended. Claims 1-4 and 9-10 are previously canceled. Claims 16-20 are newly added. Claims 5-8 and 11-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments regarding claim 14, filed on 4/1/2022, have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below. 

Specification
The amendment filed 4/1/2022 is objected to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the entirety of the amendments filed on 4/1/2022 since Figures 16A-16C and Figures 17A-17C were never part of the original disclosure and therefore, their detailed descriptions were never part of the original disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitations of “deploying the sub annular frame portion of the mitral valve prosthesis downwardly through a main opening of the patient’s mitral valve into a posterior region of a native left ventricle of the patient in a location that is posterior with respect to native commissures of the patient’s mitral valve” and “the sub annular frame portion not extending into the left ventricle in a region of the anterior native mitral valve leaflet of the patient” in claim 14 are not disclosed in the applicant’s specification. The applicant’s specification does not explicitly disclose both these limitations. For example, Paragraph 0012 of applicant’s publication discloses “the prosthesis includes a sub annular frame portion for extending downwardly into a native left ventricle” which goes against the second limitation as disclosed above. Also, it is not clear in the drawings if the sub annular frame portion of the mitral valve prosthesis extends downward through a main opening of the patient’s mitral valve into a posterior region of a native left ventricle of the patient in a location that is posterior with respect to native commissures of the patient’s mitral valve the sub annular frame portion and also, if the sub annular frame portion is not extending into the left ventricle in a region of the anterior native mitral valve leaflet of the patient. 
Claims 15-20 are rejected due to being dependent on rejected claim 14.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the claim recites the limitation “a further anchor” in line 2. It is not clear to the examiner how claim 19 is reciting “a further anchor” if claim 14 never recited an initial anchor. Therefore, the scope of the claim is unclear. Appropriate correction is required.
Claim 20 is rejected due to being dependent on rejected claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Pub No. 2014/0067054) in view of Tuval (US Pub No. 2008/0071361).
	Regarding claim 14, Chau discloses (Figures 3-5 and 6-7) a method of implanting a partial mitral valve prosthesis (20) (Figure 3) (Considered a partial mitral valve prosthesis since it only covers the posterior leaflet 8 of the valve as shown in Figure 3 and not the anterior leaflet 6 therefore only partially covering the mitral valve) (Paragraph 0080) having a main circumferential frame (22) having a supra annular frame portion (top portion of 20) for resting above the mitral annulus (clearly shown in Figure 3) and a sub annular frame portion (bottom portion of 20) for extending downwardly into a native left ventricle (clearly shown in Figure 3), comprising: providing the partial mitral valve prosthesis in a collapsed condition (Figure 12) (Paragraph 0089) having a main circumferential frame (clearly shown in Figure 3) having a supra annular frame portion (top portion of 20) for resting above the mitral annulus and a sub annular frame portion (bottom portion of 20) for extending downwardly into a native left ventricle disposed in a delivery catheter (56) (Figures 3 and 15) (Paragraph 0089), wherein the mitral valve prosthesis is configured to not extend below the mitral annulus in the region of an anterior native mitral valve leaflet of the patient (clearly shown in Figure 3) (Paragraph 0080); delivering the mitral valve prosthesis into the patient’s heart using a delivery catheter (56) (Figures 12-15) (Paragraph 0089); deploying the supra annular frame portion of the main circumferential frame above the mitral annulus (clearly shown in Figure 3); and deploying the sub annular frame portion of the mitral valve prosthesis downwardly through a main opening of the patient’s mitral valve into a posterior region of a native left ventricle of the patient in a location that is posterior with respect to native commissures of the patient’s mitral valve (clearly shown in Figure 3) (Paragraph 0080), the sub annular frame portion extending below the mitral annulus proximate the ventricular wall in the posterior region of the left ventricle (clearly shown in Figure 3), the sub annular frame portion not extending into the left ventricle in a region of the anterior native mitral valve leaflet of the patient when deployed (clearly shown in Figure 3) such that wherein the sub annular frame portion of the mitral valve prosthesis, upon installation, does not interfere with the opening and closing of the native anterior mitral valve leaflet (clearly shown in Figure 3) (Paragraph 0080), wherein deployment of the sub annular frame portion includes deploying a surface that replaces a native posterior mitral valve leaflet of the patient and coapts with the native anterior mitral valve leaflet of the patient to permit the mitral valve to open and close (clearly shown in Figure 3) (Paragraph 0080), and an anchor or fastener (24) to help hold the sub annular frame portion of the mitral valve prosthesis in place (Figure 3) (Paragraph 0080).
Chau fails to disclose anchoring the anchor or fastener into a wall of the left ventricle of the patient to help hold the sub annular frame portion of the mitral valve prosthesis in place.
Tuval, in the same field of endeavor, teaches (Figures 1-2B and 7A-7E) a valve prosthesis (10) that includes at least one fastener (barbs 120) that anchors into a wall of the left ventricle of the patient to help hold the sub annular frame portion of the mitral valve prosthesis in place (Paragraph 0587) (Figure 7E) [Valve prosthesis 10 can be used in the mitral valve as disclosed in Paragraph 0636]. Since both Chau and Tuval are directed towards a valve prosthesis and Chau discloses an anchor but fails to disclose anchoring the anchor or fastener into a wall of the left ventricle, then it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve prosthesis of Chau to have the anchor or fastener to anchor into a wall of the left ventricle of the patient as taught by Tuval, in order to better secure the prosthesis in place and prevent it from disengaging from the heart (Tuval, Paragraph 0587). [Chau modified by Tuval as a whole would result in the step of anchoring at least one fastener into a wall of the left ventricle of the patient to help hold the sub annular frame portion of the mitral valve prosthesis in place]
Regarding claim 15, Chau modified by Tuval further discloses the at least one fastener includes a plurality of fasteners (clearly shown in Figures 1 and 2B of Tuval).
	Regarding claim 16, Chau modified by Tuval further discloses wherein the prosthesis urges against the native commissures of the patient’s mitral valve upon implantation (clearly shown in Figure 3 of Chau) (Chau, Paragraph 0080).
Regarding claim 18, Chau modified by Tuval further discloses further comprising deploying a posterior drape (Chau, 28) along the posterior region of the left ventricle of the patient to reduce leakage past a posterior region of the prosthesis in the region of the annulus of the mitral valve (Chau, Paragraph 0084).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Pub No. 2014/0067054) in view of Tuval (US Pub No. 2008/0071361) as applied to claim 14 above, and further in view of Lane (US Pub No. 2014/0343669).
Regarding claim 17, Chau modified by Tuval discloses the invention of claim 14 above except for the prosthesis further including a radiopaque marker at a location adjacent each of the native commissures of the patient’s mitral valve upon implantation.
Lane, in the same field of endeavor, teaches (Figure 6) a prosthetic valve (600) that includes a radiopaque marker (614a) (Figure 6) at a location adjacent each of the native commissures of the patient’s mitral valve upon implantation (Paragraph 0062). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve prosthesis of Chau modified by Tuval to include a radiopaque marker at a location adjacent each of the native commissures of the patient’s mitral valve upon implantation as taught by Lane, in order to further help with visualization during implantation of the valve (Lane, Paragraph 0062).

Allowable Subject Matter
            Claims 5-8 and 11-13 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of record (see Final rejection mailed out on 4/9/2021) fails to disclose the method step of releasing tension on a tether pre-routed through a portion of the at least one deployable anchor, wherein the at least one deployable anchor expands outwardly when tension on the tether is released (claim 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771